Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, effective as of the 1st day of January, 2020 (this
“Agreement”), by and between UNITED STATES LIME & MINERALS, INC., a Texas
corporation (together with its successors and permitted assigns, “Employer”),
and TIMOTHY W. BYRNE (“Employee”).

 

WITNESSETH

 

WHEREAS, Employee has been employed by Employer pursuant to an employment
agreement dated as of January 1, 2015 (the “2015 Agreement”);

 

WHEREAS, Employer and Employee have agreed to amend and restate the 2015
Agreement as set forth herein, effective as of January 1, 2020, to provide
greater certainty to both parties regarding the terms and conditions of
Employee’s employment by Employer beyond December 31, 2019; and

 

WHEREAS, Employer desires to continue to employ Employee, and Employee desires
to continue to be so employed, on and after January 1, 2020 on the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Employer and Employee hereby agree as follows:

 

1.            Employment.

 

(a)          Employer hereby employs Employee to serve, subject to the
supervision and control of Employer’s Board of Directors (the “Board”), as
Employer’s President and Chief Executive Officer (“CEO”), and to undertake and
discharge, in accordance with the terms and conditions of this Agreement, such
duties, functions, and responsibilities for Employer and its subsidiaries as are
from time to time assigned to Employee by the Board.

 

(b)          Employer hereby agrees to use its best efforts to cause the Board
to nominate, and the shareholders of Employer to elect, Employee as a director
of Employer (“Director”) at each successive annual meeting of shareholders of
Employer for so long as Employee serves as CEO.  Employer hereby also agrees to
use its best efforts to cause the Board to name Employee to the Executive
Committee of the Board for so long as Employee serves as a Director and CEO.

 

2.            Term; Termination of Employment.

 

(a)          Employee’s employment under this Agreement shall commence effective
as of January 1, 2020, and shall continue until December 31, 2024, and for
successive one-year periods thereafter (the “Employment Term”), unless either
Employee or Employer gives at least one (1) year’s prior written notice of
intent not to renew the Employment Term, in which event the Employment Term
shall terminate on December 31 of the year following the giving of such notice
of non-renewal, or Employee’s employment is terminated earlier by Employee or
Employer as hereinafter provided.  Immediately upon termination of Employee’s
employment hereunder for any reason (other than death), Employee hereby agrees
to resign as a Director and as a director, officer, employee, and agent of each
of Employer’s subsidiaries.

 

(b)          Employee may terminate his employment under this Agreement, at any
time, by giving at least three (3) months’ prior written notice of such
termination to Employer.  In the event that Employee terminates his employment
under this Agreement prior to, or later than nine (9) months after, a Change in
Control (as defined below), Employee shall be entitled to two (2) months’
additional Base Salary (as defined below) paid in a lump-sum, net of withholding
for all applicable taxes and other amounts which may properly be withheld
(“Additional Base Salary”); such Additional Base Salary shall, subject to the
provisions of Section 4, be paid on the thirtieth (30th) day after the day of
such termination.  In the event that Employee terminates his employment under
this Agreement within nine (9) months after a Change in Control, Employee shall
be entitled to a Severance Payment (as defined below) in the amount set forth in
paragraph 2(f)(3).

 










 

(c)          Employer may terminate Employee’s employment under this Agreement,
at any time, for any reason or for no reason, immediately by giving written
notice to Employee.  In the event that Employer terminates Employee’s employment
under this Agreement for Cause (as defined below), Employee shall be entitled to
no Additional Base Salary or Severance Payment.  In the event that Employer
terminates Employee’s employment under this Agreement without Cause, Employee
shall be entitled to a Severance Payment in the amount and under the
circumstances set forth in paragraphs 2(f)(2) and (3).  For purposes of this
Agreement, “Cause” shall be deemed to exist if (1) Employee commits fraud,
theft, larceny, or any other crime (other than minor misdemeanors); (2) Employee
fails or refuses to obey lawful instructions of the Board or of any committee
thereof or commits any willful misconduct or disloyalty; (3) Employee is guilty
of habitual insobriety, habitual inattention to his duties, functions, or
responsibilities, or repeated negligence in the performance of his duties,
functions, or responsibilities; or (4) Employee otherwise commits a material
breach of this Agreement.

 

(d)          Employee’s employment under this Agreement shall terminate
automatically upon the death or Disability (as defined below) of Employee or
upon the termination of the Employment Term after Employee or Employer has given
the written notice of non-renewal provided for in subsection 2(a).  For purposes
of this subsection 2(d), Employee shall be deemed to be Disabled when he is
disabled within the meaning of Employer’s long-term disability policy or program
as in effect for executive officers at that time.  In the event that Employee’s
employment under this Agreement terminates due to death, Disability or, except
after a Change in Control as provided in paragraph 2(f)(3), Employee’s
non-renewal of the Employment Term pursuant to subsection 2(a), Employee shall
be entitled to no additional Base Salary or Severance Payment.  In the event
that Employee’s employment under this Agreement terminates due to Employer’s
non-renewal of the Employment Term pursuant to subsection 2(a), Employee shall
be entitled to the Severance Payment provided in paragraph 2(f)(2) or (f)(3), as
applicable.

 

(e)          Upon any termination of Employee’s employment under this Agreement,
Employee, his personal representatives, or his estate, as the case may be, shall
be entitled to receive, in addition to any Additional Base Salary pursuant to
subsection 2(b) or Severance Payment pursuant to subsection 2(f), reimbursement
of all Employee expenses reimbursable by Employer hereunder, and payment of all
Base Salary, Benefits (as defined below), and Bonuses (as defined below) paid or
provided to or earned by Employee hereunder, in respect of Employee’s service
through the date of such termination.

 

(f) (1) In the event that Employer terminates Employee’s employment under this
Agreement without Cause pursuant to subsection 2(a) or 2(c), or Employee
terminates his employment under this Agreement within nine (9) months after a
Change in Control pursuant to subsection 2(a) or (b), Employee shall be entitled
to receive a severance payment (the “Severance Payment”) in the amount and under
the circumstances set forth in this subsection 2(f).  In all events, the
Severance Payment shall be paid in a lump-sum, net of withholding for all
applicable taxes and other amounts which may be properly withheld; shall,
subject to the provisions of Section 4, be paid on the thirtieth (30th) day
following the day of such termination; shall be calculated based upon Employee’s
reported W-2 income for the last full year during which Employee was employed
under this Agreement immediately preceding Employee’s termination (“Employee’s
W-2 Income”), with no discounting for present value, no tax gross-up, and no
effort to pay for or otherwise provide comparable Benefits to Employee; and
shall be separate and apart from the payment of any EBITDA Bonus or
Discretionary Bonus (as defined below) paid or earned in respect of the last
full year during which Employee was employed under this Agreement and from any
Bonuses (as defined below) to which Employee may be entitled for the year in
which the termination occurs.  For purposes of this Agreement, a “Change in
Control” shall be deemed to occur if, but only if, (a) Inberdon Enterprises Ltd.
(“Inberdon”) and its affiliates and associates, on a collective basis, cease to
beneficially own, directly or indirectly, at least forty percent (40%) of the
then-outstanding common stock of Employer, or (b) the current shareholders of
Inberdon and their affiliates and associates, on a collective basis, cease to
beneficially own, directly or indirectly, at least fifty percent (50%) of the
then-outstanding common stock of Inberdon.

 

    (2) In the event that Employer terminates Employee’s employment under this
Agreement without Cause pursuant to subsection 2(a) or 2(c), such that the
Employment Term terminates prior to a Change in Control or after two (2) years
after a Change in Control, then Employee shall be entitled to a Severance
Payment equal to two (2) times Employee’s W-2 Income.

 

    (3) In the event that Employer terminates Employee’s employment under this
Agreement without Cause pursuant to subsection 2(a) or (c), such that the
Employment Term terminates within two





2




 

(2) years after a Change in Control, or Employee terminates his employment under
this Agreement pursuant to subsection 2(a) or (b), such that the Employment Term
terminates within nine (9) months after a Change in Control, then Employee shall
be entitled to a Severance Payment equal to three (3) times Employee’s W-2
Income.

 

    (4)  In the event that a Severance Payment payable to Employee under
paragraph 2(f)(2) or (f)(3), considered either alone or in conjunction with any
other payments or benefits paid or provided under this Agreement or any other
agreement or arrangement between Employee and Employer or its affiliates that
are contingent upon a change in ownership or control or in ownership of a
substantial portion of assets under Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii), but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Severance Payment shall be reduced so that Employee shall
receive the largest amount of the Severance Payment that would result in no
portion of the Severance Payment being subject to the Excise Tax.  In
application, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code.

 

    (5) Employee hereby acknowledges and agrees that any Additional Base Salary
or Severance Payment paid herein shall be in full and total satisfaction and
settlement of any and all claims, suits, demands, judgments, actions, and causes
of action, of whatever nature, which at the time of such termination Employee
then has or may have against Employer or any affiliate, subsidiary, Director,
officer, employee, agent, or shareholder of Employer or of any of its
subsidiaries, arising by virtue of any thing whatsoever, including without
limitation claims based upon this Agreement (other than any claim to any unpaid
Bonuses, expense reimbursements, or other amounts otherwise owed to Employee
hereunder), claims based upon other agreements, claims based upon
quasi-contract, claims sounding in tort, employment discrimination claims,
claims under the Employee Retirement Income Security Act of 1974, and claims
under any other federal, state, or local statute, regulation, or common law. 
Employee and Employer hereby further agree that, except in the case of a
termination of Employee’s employment under this Agreement governed by paragraph
2(f)(2) or (f)(3) after a Change in Control, prior to payment by Employer of any
Additional Base Salary or Severance Payment (and no later than twenty-eight (28)
days following Employee’s termination date), Employee and Employer shall each
execute and deliver irrevocable mutual general releases of Employer and all
affiliates, subsidiaries, Directors, officers, employees, agents, and
shareholders of Employer and all of its subsidiaries, and of Employee and his
heirs and personal representatives, releasing Employer, Employee, and such
persons from all such claims, in form and content reasonably acceptable to
Employer, Employee, and their respective counsel.

 

3.            Compensation.

 

(a)          Each year of Employee’s employment under this Agreement, commencing
with 2020 through the final year of the Employment Term, Employer shall pay
Employee a salary (the “Base Salary”) at an annual rate of at least U.S.
$460,000 per annum.  During the first (1st) quarter of each year during
Employee’s employment under this Agreement, commencing with 2020 through the
final year of the Employment Term, the Compensation Committee of the Board shall
review and may, in its discretion, increase the Base Salary, in each case
effective retroactive to January 1 of that year.  The Base Salary shall be
payable on a periodic basis, in arrears, in accordance with Employer’s customary
payroll practices for its executives from time to time, net of withholding for
all applicable taxes and other amounts which may be properly withheld.

 

(b)          Employee shall, effective as of January 1, 2020, be granted cash
performance bonus opportunities pursuant to Employer’s Amended and Restated 2001
Long-Term Incentive Plan (the “Amended and Restated LTIP”), based on the
attainment of performance targets related to specified levels of EBITDA (the
“EBITDA Bonus”), with respect to each year of Employee’s employment under this
Agreement, commencing with 2020 through the final year of the Employment Term. 
The terms and conditions of the EBITDA Bonuses are set forth in the Cash
Performance Bonus Award Agreement attached hereto as Exhibit A (the “EBITDA
Bonus Agreement”).  Employer hereby represents and warrants that the
Compensation Committee of the Board has approved the Cash Performance Bonus
Award Agreement, including the terms and conditions of the EBITDA Bonuses set
forth therein.

 





3




 

(c)          In addition to the EBITDA Bonuses, if any, Employee shall also be
paid such additional bonuses, from time to time, as the Compensation Committee
of the Board may in its discretion determine (a “Discretionary Bonus”). 
Discretionary Bonuses, if any, shall be paid in such form as the Compensation
Committee of the Board may in its discretion determine, net of withholding for
all applicable taxes and other amounts which may be properly withheld.

 

(d)          During the course of his employment under this Agreement, Employee
shall be entitled to participate in all employee health insurance, life
insurance, sick leave, long-term disability, and other fringe benefit programs
of Employer, to the extent and on the same terms and conditions (subject,
however, to the terms and conditions of any such programs) as from time to time
are afforded other employees serving as executive officers of Employer (the
“Benefits”).  As a part of the Benefits, Employee shall also be entitled to have
Employer pay annual/periodic club membership dues/assessments for a single
country club/social club membership in the Dallas, Texas area, during Employee’s
employment under this Agreement.

 

(e)          Employee shall also be entitled to at least four (4) weeks’ paid
vacation each calendar year, at times to be mutually agreed upon between
Employee and the Executive Committee of the Board.

 

(f)           Employer hereby agrees to use its best efforts to cause the
Compensation Committee of the Board to grant to Employee, pursuant to the
Amended and Restated LTIP, effective on the last business day of each year
during Employee’s employment under this Agreement, at least (1) 7,500 stock
options, with an exercise price equal to the fair market value of a share of
Employer’s common stock on such date, in each year commencing with 2020 through
the final year of the Employment Term, and (2) 12,500 shares of restricted stock
in each year commencing with 2020 through the final year of the Employment
Term.  The options granted pursuant to this subsection 3(f) shall all vest
ratably in three (3) equal installments over eighteen (18) months following the
date of grant.  The shares of restricted stock granted pursuant to this
subsection 3(f) shall vest one (1) year following the date of grant.

 

(g)          Employer shall reimburse Employee for expenses reasonably paid or
incurred by Employee in connection with the performance of his duties,
functions, and responsibilities under this Agreement, provided that Employee
shall document all such expenses in accordance with Employer’s procedures in
effect from time to time.  In addition, Employer shall provide to Employee in
Texas the use of a late model motor vehicle suitable to Employee’s executive
position and shall pay the reasonable costs of maintaining and operating such
vehicle pursuant to the customary practices of Employer.  Such vehicle shall
promptly be returned to Employer, in the same condition as provided to Employee,
reasonable wear and tear excepted, upon the termination of Employee’s employment
for any reason.

 

(h)          In respect of Employee’s employment under this Agreement and his
service as a Director, Employer shall maintain directors’ and officers’
liability insurance having coverage limits at least as high as presently being
maintained by Employer if the same shall be reasonably available in the judgment
of the Board.

 

(i)           Employee acknowledges and agrees that any and all compensation
paid or payable to him under this Agreement shall expressly be subject to any
forfeiture, clawback, or similar policy that the Company is required to adopt
and enforce, from and after such time, pursuant to applicable law, rules or
regulations, or listing standards.  In addition, (1) in the event that Employee
is terminated for Cause pursuant to subsection 2(c), or violates any of the
restrictive covenants set forth in Sections 5 and 6, Employee shall immediately
forfeit all unexercised stock options and unvested shares of restricted stock
then held by him; and (2) in the event of any subsequent restatement of
Employer’s published financial statements, within three (3) years after any
Performance Year for which Employee received an EBITDA Bonus, due to any
Employer material noncompliance with any financial reporting requirements under
the federal securities laws, any excess EBITDA Bonus paid to Employee for such
Performance Year shall be recovered by Employer pursuant to the clawback
provisions set forth in the EBITDA Bonus Agreement.

 

(j)           Employee agrees at all times during his employment under this
Agreement to hold shares of Employer’s common stock equal in market value to at
least (2) times his then – current Base Salary.  Such share holdings may include
unvested shares if restricted stock and any shares held in the name of members
of Employee’s immediate family or any trust for any of them.  In the event that
Employee’s Base Salary increases, or the market value of Employer’s common stock
decreases, then Employee must retain sufficient shares of common stock (net of





4




 

cashless withholding and shares surrendered upon option exercises) resulting
from stock option exercises and vesting of restricted stock until the required
market value is restored.

 

4.            Application of Section 409A of the Code.

 

(a)          This Agreement is intended to comply with Section 409A of the Code
or an exemption thereunder and shall be construed and administered in accordance
with Section 409A.  For purposes of Section 409A, all payments to be made upon a
termination of employment under this Agreement may only be made upon the
Employee’s “separation from service” (within the meaning of such term under
Section 409A), each payment made under this Agreement shall be treated as a
separate payment, and the right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.  In no
event shall Employee, directly or indirectly, designate the calendar year of any
payment, except as permitted under Section 409A.  Notwithstanding the foregoing,
in no event shall Employer be obligated to reimburse Employee for any taxes,
penalties, interest or other expenses that may be incurred on account of
non-compliance with Section 409A.

 

(b)          Notwithstanding anything in this Agreement to the contrary, if, at
the time of Employee’s termination of employment under this Agreement, Employer
has securities which are publicly traded on an established securities market and
Employee is a “specified employee” (as such term is defined in Section 409A),
and it is necessary to postpone the commencement of any payments or benefits
otherwise payable under this Agreement as a result of such termination of
employment to prevent any accelerated or additional tax under Section 409A, then
Employer shall postpone the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Employee), until the first payroll date after
(but no later than thirty (30) days after) the date that is six (6) months
following the day of Employee’s “separation from service.”  If Employee dies
during the postponement period prior to the payment of any postponed amount, the
amounts postponed on account of Section 409A shall be paid to the personal
representative of Employee’s estate within sixty (60) days after the day of
Employee’s death.

 

(c)          All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (1) any
reimbursement shall be for expenses incurred during Employee’s lifetime (or
during a shorter period of time specified in this Agreement); (2) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year; (3) the reimbursement of an
eligible expense shall be made on or before the last day of the calendar year
following the year in which the expense is incurred; and (4) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

5.            Confidential Information.  Employee hereby agrees that he shall
not, during his employment under this Agreement or at any time thereafter,
furnish, disclose, or reveal to any third party, firm, or person (except in the
course of, and only to the extent required for, the proper performance of his
duties, functions, and responsibilities hereunder), nor use or appropriate to
his own personal use or benefit or permit any third party, firm, or other person
to use or benefit from, any information of any kind or character related in any
manner to Employer or its affiliates or subsidiaries, including without
limitation information with respect to it or their financial condition,
products, businesses, operations, plans, employees, customers, suppliers,
vendors, or prospective employees, customers, suppliers, or vendors, whether or
not acquired, learned, obtained, or developed by Employee alone or in
conjunction with others (“Confidential Information”).  Upon the termination of
his employment under this Agreement for any reason, Employee shall promptly
return to Employer all papers, documents, films, blueprints, drawings, magnetic
tapes, diskettes, drives, and other storage media (of any kind) in his
possession either containing or reflecting Confidential Information, or
otherwise relating to Employer or any of its affiliates or subsidiaries, and
shall not retain copies thereof.

 

6.            Covenant Not To Compete; No Raid or Solicitation.

 

(a)          Employee agrees that, without the prior written consent of
Employer, he shall not, during his employment under this Agreement, and for one
(1) year following Employee’s termination of his employment pursuant to
subsection 2(b) other than within nine (9) months after a Change in Control, for
six (6) months following the expiration of the Employment Term as a result of
Employee’s notice of non-renewal given pursuant to





5




 

subsection 2(a), for six (6) months following Employer’s termination of
Employee’s employment pursuant to subsection 2(c) for Cause, for three
(3) months following Employee’s termination of his employment pursuant to
subsection 2(b) within nine (9) months after a Change in Control, and for three
(3) months following Employer’s termination of Employee’s employment pursuant to
subsection 2(c) without Cause (collectively, the “Noncompetition Period”),
engage or participate, directly or indirectly, whether as an owner, partner,
limited partner, member, director, officer, employee, agent, consultant, or
representative, in any business or other enterprise competing, directly or
indirectly, with Employer or any of its affiliates or subsidiaries, whether now
existing or hereafter created or acquired (all the foregoing being collectively
referred to herein as the “Companies”), within the Noncompetition Areas (as
defined below).  A business or other enterprise shall be deemed to be
“competing” with the Companies if, within any Noncompetition Area, it conducts
(1) any line of business which the Companies, or any of them, then conducts or
has conducted within such Noncompetition Area at any time within the one
(1) year preceding the date of termination of Employee’s employment; and (2) any
line of business which the Companies, or any of them, plans, prior to the date
of termination of Employee’s employment, to enter within such Noncompetition
Area by the end of the one (1) year period following the termination of
Employee’s employment.  For purposes of this Agreement, the term “Noncompetition
Areas” shall mean all of those geographic areas where the Companies, or any of
them, is then doing business or  competing for business at the date of
termination of Employee’s employment for any reason.  For purposes of this
subsection 6(a), a business enterprise shall be deemed to be conducting
“business” within the Noncompetition Areas if it maintains manufacturing,
production, mining, quarrying, sales, or distribution facilities within the
Noncompetition Areas, or solicits or services customers located within such
Noncompetition Areas.  Notwithstanding anything to the contrary contained in
this subsection 6(a), the described restrictions on Employee’s activities shall
not be deemed to include Employee’s direct or indirect beneficial ownership of
any equity securities in a publicly traded business or other entity, which
securities do not constitute more than two percent (2%) of the relevant class of
equity security issued and outstanding or give Employee “control” (as such term
is used in the Securities Act of 1933 and the rules and regulations promulgated
thereunder) of such entity.

 

 (b)         During the Noncompetition Period, Employee shall also not, either
alone or with or on behalf of any third party, firm, or other person, solicit,
induce, or influence any third party, firm, or other person to:  (1) solicit,
divert, take away, or induce customers (wherever located) of any of the
Companies to avail themselves of the services or products of others which are
competitive with those of any of the Companies, or sell or furnish or seek to
sell or furnish such services or products to such customers; or (2) solicit,
divert, take away, or induce any employee of any of the Companies to leave the
employ of the Companies, or hire or employ or seek to hire or employ any person
who, at any time within six (6) months preceding such action, was an employee of
any of the Companies.  For purposes of this subsection 6(b), the term
“customers” shall include any and all individuals, business organizations and
entities, and governmental agencies, no matter how organized and regardless of
whether they are organized for profit or not, with which any of the Companies
has or had agreements, contracts, or arrangements, to which any of the Companies
has sold any product or provided any service, or with which any of the Companies
has conducted business negotiations, in each such case at any time within three
(3) years prior to the termination of Employee’s employment under this
Agreement.

 

(c)          In the event that any court of competent jurisdiction shall
determine that any restriction on Employee contained in this Section 6 is
illegal, invalid, or unenforceable by reason of the nature, scope, temporal
period, or geographic area of such restriction, or for any other reason, the
parties agree that such restriction shall be modified and reformed to the
minimum extent necessary so that such restriction, as so modified and reformed,
shall be legal, valid, and enforceable in such jurisdiction.  In such event,
such restriction as so modified and reformed shall continue in effect in such
jurisdiction, and such restriction, as existing prior to such modification and
reformation, shall continue in full force and effect in all other
jurisdictions.  It is the intention of the parties that all restrictions on
Employee contained herein shall be enforceable for the benefit of Employer to
the maximum possible extent.

7.            Enforcement.

 

(a)          Employee recognizes and agrees that, in the event of a breach of
any of the provisions of Section 5 or 6 by Employee, Employer may suffer
irreparable harm and not have an adequate remedy at law.  Accordingly, Employee
hereby agrees that, in the event of a breach or threatened breach by Employee of
any of the provisions contained in such Sections, Employer shall be entitled, in
addition to all other remedies which may be available to Employer, to equitable
relief, including without limitation enforcement of such provision by temporary
restraining order, preliminary and permanent injunction, and decree of specific
performance.

 





6




 

(b)          Except as set forth in subsection 7(a), any controversy or claim
arising out of or relating to this Agreement, or any breach thereof, shall be
settled by binding, non-appealable arbitration in the city in which Employer’s
principal executive offices are located in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, and judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.  The parties hereby agree to be bound by the decision of
the arbitrator(s).

 

8.            Governing Law.  This Agreement and the employment relationship
between Employer and Employee hereunder shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the conflicts of law rules thereof, and applicable federal law.

 

9.            Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable (and, with respect to provisions contained in
Section 6, cannot be modified and reformed pursuant to subsection 6(c) such that
such provision is thereafter legal, valid, and enforceable), such provision
shall be severed and stricken from this Agreement, and in all other respects
this Agreement shall remain in full force and effect.

 

10.          Only Agreement; Amendments.  With respect to Employee’s employment
by Employer from and after January 1, 2020, this Agreement, including the EBITDA
Bonus Agreement, will constitute the only agreement between Employer and
Employee concerning the within subject matter, and will then supersede any and
all prior oral or written communications between Employer and Employee regarding
the within subject matter.  No amendment, modification, or supplement to this
Agreement shall be effective, unless it is in writing and signed by Employer and
Employee.

 

11.          Agreement Binding; Successors and Assigns.  This Agreement has been
duly authorized on behalf of Employer by the Compensation Committee of the Board
and the Board.  This Agreement is personal in nature, and no party hereto shall
assign or transfer this Agreement or any of its or his respective rights or
obligations hereunder without the prior written consent of the other party
hereto.  This Agreement shall inure to the benefit of and be binding upon
Employer and Employee and their respective heirs, successors, and permitted
assigns.

 

12.          Notices.  Any notice required or permitted to be given hereunder
shall be in writing and shall be delivered in person, by certified or registered
mail, return receipt requested, or by overnight courier, at the address set
forth opposite the intended recipient’s name below.  Either party may by notice
to the other party hereto change the address of the party to whom notice is to
be given.  The date of notice shall be the date delivered, if delivered in
person, or the date received, if delivered by mail or overnight courier.

 

13.          Waiver.  No waiver by any party to this Agreement of any violation,
breach, or default shall be effective unless the same shall be in writing and
signed.  No waiver by any party of any violation, breach, or default shall be
construed to constitute a waiver of or consent to the present or future
violation, breach, or default of the same or of any other provision hereof.

 

14.          No Reliance; Review by Attorney.  Employee hereby acknowledges and
represents that he has had full opportunity to review financial statements and
other documents relating to Employer and to ask questions of Employer concerning
its condition, financial and otherwise, business, and prospects, but has relied
solely upon his independent analysis of Employer in deciding to execute this
Agreement, having received no representations or warranties from Employer
concerning its condition, financial or otherwise, business, or prospects.  In
addition, Employee acknowledges and represents that he has had full opportunity
to review the terms and conditions of this Agreement with an attorney, that he
is executing this Agreement with full knowledge of the legal effect thereof
after advice of counsel, and that his execution of this Agreement and the
performance of his duties, functions, and responsibilities hereunder will not
conflict with, violate, breach, or constitute a default under any law,
ordinance, or regulation or any agreement, arrangement, or understanding to
which he is bound.

 





7




 

IN WITNESS WHEREOF, Employer and Employee have executed this Agreement as of the
date first set forth above.

 

 

 

UNITED STATES LIME & MINERALS, INC.

 

 

Employer’s Address:

By:

/s/ Antoine M. Doumet

Chairman

 

Antoine M. Doumet

Board of Directors

 

Chairman of the Board of Directors

United States Lime & Minerals, Inc.

 

5429 LBJ Freeway

 

Suite 230

 

Dallas, TX 75240

EMPLOYEE

 

 

Employee’s Address:

/s/ Timothy W. Byrne

Timothy W. Byrne

Timothy W. Byrne

c/o United States Lime & Minerals, Inc.

 

5429 LBJ Freeway

 

Suite 230

 

Dallas, TX 75240

Witness:

/s/ Michael L. Wiedemer

 

 

Michael L. Wiedemer

 

 



8




 

Exhibit A

 

UNITED STATES LIME & MINERALS, INC.

AMENDED AND RESTATED 2001 LONG-TERM INCENTIVE PLAN

 

CASH PERFORMANCE BONUS AWARD AGREEMENT

 

AGREEMENT, effective as of January 1, 2020 (the “Grant Date”), between United
States Lime & Minerals, Inc., a Texas corporation (the “Company”), and Timothy
W. Byrne (the “Employee”).

 

WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
desires to grant successive annual cash performance bonus opportunities (the
“Cash Performance Bonus Award”) to the Employee, effective on the Grant Date,
under the Company’s Amended and Restated 2001 Long-Term Incentive Plan (the
“Amended and Restated LTIP”), in furtherance of the purposes of the Amended and
Restated LTIP and in recognition of the Employee’s services as an employee of
the Company and/or its subsidiaries; and

 

WHEREAS, the Company desires to memorialize the grant of the Cash Performance
Bonus Award to the Employee and set forth the terms and conditions of such
Award, and the Employee desires to memorialize his acceptance of such Award and
the terms and conditions thereof, as set forth in this Cash Performance Bonus
Award Agreement (this “Agreement”);

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Employee hereby agree as follows:

 

1.            Grant of Cash Performance Bonus Award.  The Company hereby
confirms the grant of a Cash Performance Bonus Award (an “EBITDA Bonus”) under
Section 6(i) of the Amended and Restated LTIP to the Employee, effective on the
Grant Date, with respect to the Company’s 2020 fiscal year, and each fiscal year
thereafter of the Employee’s employment under that certain Employment Agreement,
effective as of January 1, 2020 (the “Employment Agreement”), between the
Company and the Employee.  Each EBITDA Bonus is intended to be a
performance-based Award under Section 7(f) of the Amended and Restated LTIP. 
The EBITDA Bonus for each year (each a “Performance Year”) shall be calculated
and paid as follows:

 

(a)           Full Performance Year EBITDA Targets and Bonus Opportunities.  The
EBITDA Bonus for each full Performance Year of the Employee’s employment shall
be calculated based on the following EBITDA Targets and Bonus Opportunities for
such full Performance Year (prorated between breakpoints), determined as of
December 31 of the Performance Year:

 

 

 

 

 

 

EBITDA
Targets

 

EBITDA Bonus
Opportunities

$38,000,000

 

$200,000

$41,000,000

 

$250,000

$44,000,000

 

$300,000

$47,000,000

 

$400,000

$50,000,000 and above

 

$460,000 or, if greater, the Employee’s base salary as of January 1 of the
Performance Year

 

If an EBITDA Target is met for the full Performance Year, the corresponding
EBITDA Bonus shall be paid to the Employee on the first to occur of the
fifteenth (15th) day after the day on which the Company publicly announces its
fiscal year-end results for the Performance Year, or the ninetieth (90th) day
after the end of such Performance Year.

 

(b)          EBITDA Bonus in the Event of a Termination of Employment During the
Performance Year.

 










 

(i)           If the Employee’s employment terminates during the Performance
Year for any reason after November 14 of the Performance Year, the EBITDA Bonus
shall be calculated and paid for the full Performance Year as provided in
subsection 1(a).

 

(ii)          If the Employee’s employment terminates between July 1 and
November 14 of the Performance Year, other than due to death or Disability (as
defined below), a proportional EBITDA Bonus for the Performance Year (a
“Proportional EBITDA Bonus”) shall be calculated and paid to the Employee at the
same time as the full Performance Year EBITDA Bonus would have been paid under
subsection 1(a), but if and only if an EBITDA Target is met for the full
Performance Year.  The Proportional EBITDA Bonus under this paragraph (ii) shall
be calculated as follows:

 

(A)         Determine the EBITDA Target actually met for the full Performance
Year and the corresponding EBITDA Bonus Opportunity amount (the “Full-Year
Actual Bonus Opportunity”);

 

(B)         Determine the fiscal quarter end closest to the termination date
(irrespective of whether, in the case of September 30, such fiscal quarter end
is before or after such termination date);

 

(C)         If the closest fiscal quarter end is June 30, take 50%, and if it is
September 30, take 75%; and

 

(D)         Multiply such percentage times the Full-Year Actual Bonus
Opportunity to determine the Proportional EBITDA Bonus.

 

(iii)        If the Employee’s employment terminates between July 1 and
November 14 of the Performance Year due to death or Disability, a Proportional
EBITDA Bonus shall be calculated and paid to the Employee or his personal
representative, without regard to whether an EBITDA Target is met for the full
Performance Year, on the later to occur of the fifteenth (15th) day after the
day on which the Employee’s employment terminates, or the fifteenth (15th) day
after the day on which the Company publicly announces its fiscal quarter-end
results for the applicable fiscal quarter.  The Proportional EBITDA Bonus under
this paragraph (iii) shall be calculated as follows:

 

(A)      Determine the fiscal quarter end closest to the termination date
(irrespective of whether, in the case of September 30, such fiscal quarter end
is before or after such termination date);

 

(B)      If the closest fiscal quarter end is June 30, take 50%, and if it is
September 30, take 75%;

 

(C)      Multiply such percentage times the EBITDA Targets and the corresponding
EBITDA Bonus Opportunities for the full Performance Year set forth in subsection
1(a) to determine the Proportional EBITDA Targets and Proportional EBITDA Bonus
Opportunities, respectively;

 

(D)      Determine the EBITDA actually achieved for the Performance Year through
the applicable fiscal quarter end (the “Actual Proportional EBITDA”); and

 

(E)      Then calculate the Proportional EBITDA Bonus earned with respect to the
Actual Proportional EBITDA in the same manner as in the case of a full
Performance Year, substituting the Proportional EBITDA Targets and Proportional
EBITDA Bonus Opportunities for the full Performance Year EBITDA Targets and full
Performance Year EBITDA Bonus Opportunities, respectively.

 





3




 

(iv)         If the Employee’s employment terminates for any reason on or before
June 30 of the Performance Year, no Proportional EBITDA Bonus shall be paid for
such Performance Year.

 

(v)          For purposes of this subsection (b), the Employee shall be deemed
to have terminated due to Disability if, at the time of his termination, the
Employee is disabled within the meaning of the Employer’s long-term disability
policy or program as in effect for executive officers at that time.

 

(c)          Effect of Change in Control Upon EBITDA Bonus.  A Change in Control
shall have no effect on the calculation or payment of any EBITDA Bonus under
subsections (a) and (b)(i) or any Proportional EBITDA Bonus under subsections
(b)(ii) and (b)(iii).

 

(d)          Section 409A.  This Agreement is intended to comply with
Section 409A of the Code or an exemption thereunder and shall be construed and
administered in accordance with Section 409A.  For purposes of Section 409A, all
payments to be made upon a termination of employment under this Agreement may
only be made upon the Employee’s “separation from service” (within the meaning
of such term under Section 409A).  Notwithstanding anything in this Agreement to
the contrary, if, at the time of the Employee’s termination of employment, the
Company has securities which are publicly traded on an established securities
market and the Employee is a “specified employee” (as such term is defined in
Section 409A of the Code), and it is necessary to postpone the commencement of
any payments or benefits otherwise payable under this Agreement as a result of
such termination of employment to prevent any accelerated or additional tax
under Section 409A, then the Company shall postpone the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Employee), until
the first payroll date after (but no later than thirty (30) days after) the date
that is six (6) months following the day of the Employee’s “separation from
service” (within the meaning of such term under Section 409A).  If the Employee
dies during the postponement period prior to the payment of any postponed
amount, the amounts postponed on account of Section 409A shall be paid to the
personal representative of the Employee’s estate within sixty (60) days after
the day of the Employee’s death.  Notwithstanding the foregoing, in no event
shall the Company be obligated to reimburse the Employee for any taxes,
penalties, interest or other expenses that may be incurred on account of
non-compliance with Section 409A.

 

2.             Clawback of EBITDA Bonus. In the event of any subsequent
restatement of the Company’s published financial statements related to a given
Performance Year, within three (3) years after the end of such Performance Year,
due to the Company’s material noncompliance with any financial reporting
requirements under the federal securities laws, then any excess EBITDA Bonus or
Proportional EBITDA Bonus paid to the Employee in respect of such Performance
Year, net of any income, payroll, or other taxes withheld or paid in respect of
such excess amount, shall be recovered by the Company from the Employee if, and
to the extent that, such restatement reduces the relevant EBITDA calculation
such that the Employee would have only been entitled to a lower or no Bonus
amount in respect of such Performance Year.  It is expressly understood and
agreed by the parties that this provision shall apply regardless of whether the
cause or reason for such restatement was due to any fault of the Employee.

 

3.            Incorporation of the Amended and Restated LTIP by Reference.  The
Cash Performance Bonus Award has been granted to the Employee under the Amended
and Restated LTIP, a copy of which has been previously provided to the
Employee.  All of the terms, conditions, and other provisions of the Amended and
Restated LTIP are hereby incorporated by reference into this Agreement. 
Capitalized terms used in this Agreement but not defined herein shall have the
same meanings as in the Amended and Restated LTIP.  If there is any conflict
between the provisions of this Agreement and the provisions of the Amended and
Restated LTIP, the provisions of the Amended and Restated LTIP shall govern. 
The Employee hereby acknowledges such prior receipt of a copy of the Amended and
Restated LTIP and agrees to be bound by all of the terms and provisions thereof,
all rules and regulations adopted from time to time thereunder, and all
decisions and determinations of the Committee made from time to time thereunder.

 4.           Taxes.  Section 8(d) of the Amended and Restated LTIP shall govern
withholding and other tax arrangements with respect to the obligation to satisfy
the requirements of federal, state, and local tax law to withhold taxes or other
amounts with respect to any EBITDA Bonus or Proportional EBITDA Bonus.





4




 

5.            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, without giving effect to
principles of conflicts of laws, and applicable federal law.

 

6.            Miscellaneous.  This Agreement shall be binding upon the heirs,
executors, personal representatives, administrators, and successors of the
parties.  This Agreement, the Amended and Restated LTIP, and the Employment
Agreement constitute the entire agreement between the parties with respect to
the Cash Performance Bonus Award, and supersede any prior agreements or
documents with respect thereto.  This Agreement may only be amended by a writing
executed by both parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

 

 

EMPLOYEE:

 

UNITED STATES LIME & MINERALS, INC.

 

 

 

 

 

 

/s/ Timothy W. Byrne

 

By:

/s/ Antoine M. Doumet

Timothy W. Byrne

 

 

Antoine M. Doumet

 

 

 

Chairman of the Board of Directors

Address:

 

 

Timothy W. Byrne

 

 

c/o United States Lime & Minerals, Inc.

 

 

5429 LBJ Freeway

 

 

Suite 230

 

 

Dallas, TX 75240

 

 

 

5

